FILED
                            NOT FOR PUBLICATION                               FEB 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50210

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00358-GHK

  v.
                                                  MEMORANDUM *
EILEEN MARIE GELLER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Eileen Marie Geller appeals from the 36-month sentence imposed following

her guilty-plea conviction for five counts of health care fraud, in violation of 18

U.S.C. § 1347. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Geller contends that the district court procedurally erred when it failed to

consider or explain adequately why it rejected Geller’s arguments for a lenient

sentence and the probation officer’s recommendation. The record belies her

contention. The district court considered Geller’s mitigating arguments and

adequately explained that in light of the severity of the offense and the need to

promote respect for the law, a sentence one month below the advisory Guidelines

range was warranted. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                           2                                    10-50210